
	
		II
		110th CONGRESS
		2d Session
		S. 2585
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2008
			Mr. Harkin (for himself,
			 Mr. Hagel, Mr.
			 Obama, Mr. Baucus,
			 Mr. Dodd, Ms.
			 Klobuchar, Mr. Casey, and
			 Mr. Webb) introduced the following bill;
			 which was read twice and referred to the Committee on Armed
			 Services
		
		A BILL
		To provide for the enhancement of the suicide prevention
		  programs of the Department of Defense, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Armed Forces Suicide Prevention Act of
			 2008.
		2.Enhancement of suicide
			 prevention programs of the Department of Defense
			(a)Enhancement of
			 suicide prevention programsThe Secretary of Defense shall take
			 appropriate actions to enhance the suicide prevention programs of the
			 Department of Defense.
			(b)Training and
			 additional requirements for members of the Armed ForcesThe
			 actions taken under subsection (a) shall include the following:
				(1)A review and
			 evaluation of existing suicide prevention efforts across the military
			 departments, including an assessment of the effectiveness of current efforts
			 and of how such efforts are addressing issues related to combat stress.
				(2)A requirement for
			 suicide prevention training (as described in subsection (c)) on an annual basis
			 for all members of the Armed Forces (including members of the National Guard
			 and Reserve), for all civilian health care community and family support
			 professionals of the Department of Defense, and for such other service
			 personnel of the Department as the Secretary shall designate for purposes of
			 this paragraph.
				(3)Enhancement of
			 the basic lifesaving training course for members of the Armed Forces to include
			 within such training matters relating to recognition of risk factors for
			 suicide, identification of signs and symptoms of mental health concerns and
			 combat stress, and protocols for responding to crisis situations involving
			 members of the Armed Forces who may be at high risk for suicide.
				(4)Enhancement of
			 training for military medics and medical personnel to include within such
			 training matters relating to recognition of risk factors for suicide,
			 identification of signs and symptoms of mental health concerns and combat
			 stress, and protocols for responding to crisis situations involving members of
			 the Armed Forces who may be at high risk for suicide.
				(5)Review and
			 enhancement of requirements for access of units to crisis response teams to
			 prevent and respond to traumatic events, such as members in crisis or loss of
			 unit members, which teams shall include qualified mental health professionals
			 and may include medical staff, chaplains, family support staff, peers, and
			 other appropriate personnel.
				(c)Suicide
			 prevention trainingFor purposes of this section, suicide
			 prevention training is comprehensive training on suicide prevention (including,
			 at a minimum, education, training, peer-to-peer support methods, outreach, and
			 de-stigmatization on suicide) developed by the Secretary of Defense for
			 purposes of this section in consultation with the Secretary of Veterans
			 Affairs, the National Institute of Mental Health, the Substance Abuse and
			 Mental Health Services Administration of the Department of Health and Human
			 Services, and the Centers for Disease Control and Prevention.
			(d)Outreach
				(1)In
			 generalThe actions taken under subsection (a) shall include a
			 campaign of outreach throughout the Armed Forces and the military family
			 communities intended to—
					(A)reduce the stigma
			 among members of the Armed Forces and their families, and in such communities,
			 associated with mental health concerns;
					(B)encourage members
			 of the Armed Forces and individuals in such communities to seek help with such
			 concerns;
					(C)increase
			 awareness among members of the Armed Forces and in such communities that mental
			 health is essential to overall health; and
					(D)increase
			 awareness among members of the Armed Forces and in such communities regarding
			 substance abuse concerns, relationship and financial difficulties, and legal
			 and occupational difficulties.
					(2)Public
			 addressesAs part of the campaign of outreach, the Secretary
			 shall provide for the inclusion in addresses to veterans service organizations
			 and other public addresses, and in other public speeches, by senior officials
			 of the Department of Defense of the themes of the importance of mental health,
			 and the importance of seeking help on mental health concerns and stress on
			 military family members, for members of the Armed Forces, veterans, and their
			 families.
				(e)Post-deployment
			 assistance for spouses and parents of returning members
				(1)In
			 generalThe Secretary shall provide spouses and parents of
			 members of the Armed Forces, including members of the National Guard and
			 Reserve, who are returning from deployment assistance in—
					(A)understanding
			 issues that arise in the readjustment of such members—
						(i)for
			 members of the National Guard and Reserve, to civilian life; and
						(ii)for members of
			 the regular components of the Armed Forces, to military life in a non-combat
			 environment;
						(B)identifying signs
			 and symptoms of substance abuse, mental health conditions, traumatic brain
			 injury, and risk factors for suicide; and
					(C)encouraging such
			 members and their families in seeking assistance for such conditions and in
			 seeking assistance on relationship, financial, legal, and occupational
			 difficulties.
					(2)Information on
			 available resourcesIn providing assistance under paragraph (1),
			 the Secretary shall provide information on the national suicide prevention
			 hotline, local resources for mental health services, family counseling
			 services, or other appropriate services, including services available from both
			 military providers of such services and community-based providers of such
			 services.
				(3)TimingThe
			 Secretary shall provide resources under paragraph (1) with respect to a member
			 of the Armed Forces not later than six months after the date of the return of
			 such member from deployment.
				(f)Assessment of
			 actions
				(1)In
			 generalThe Secretary shall provide for an evaluation and
			 assessment of the actions undertaken under this section by an appropriate
			 non-Federal Government entity selected by the Secretary for purposes of this
			 subsection. The Secretary may provide for the evaluation and assessment by
			 contract or other cooperative agreement with, or by grant to, the entity so
			 selected.
				(2)ElementsIn
			 conducting the evaluation and assessment required under paragraph (1), the
			 entity selected under that paragraph shall evaluate and assess the
			 effectiveness of the actions taken under this section in reducing the incidence
			 of suicide among members of the Armed Forces, including—
					(A)the extent to
			 which the actions taken under this section effectively targeted members of the
			 Armed Forces and their families; and
					(B)the extent to
			 which the actions taken under this section increased awareness among members of
			 the Armed Forces and their families on risk factors for suicide.
					3.Report to
			 Congress on suicide prevention programs and activities
			(a)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act and annually thereafter, the Secretary of Defense shall submit to
			 Congress a report on the programs and activities of the Secretary of Defense to
			 reduce the incidence of suicide among members of the Armed Forces.
			(b)ElementsEach
			 report under this section shall include the following:
				(1)The total number
			 of suicides among members of the Armed Forces during the period beginning on
			 January 1, 2002, and ending at the end of the most recent calendar year quarter
			 preceding the submittal of such report, including the number of suicides
			 confirmed and the number of deaths being investigated as a suicide, set
			 forth—
					(A)by calendar year
			 quarter in which death occurred;
					(B)by military
			 department of the members concerned; and
					(C)by whether death
			 occurred while the members concerned were deployed or while assigned to
			 permanent duty station or homeport.
					(2)A description of
			 the status of the program required by section 2, including, for the first three
			 reports under this section, a current description of the implementation of the
			 program, including the costs of implementation of the program.
				(3)A description of
			 the coordination of the program with suicide prevention efforts of the
			 Department of Veterans Affairs.
				(4)In the case of
			 the first report under this section, a plan for additional programs and
			 activities to reduce the incidence of suicide among current and former members
			 of the Armed Forces.
				(5)Such
			 recommendations for additional legislative or administrative action as the
			 Secretary considers appropriate to improve and enhance the suicide prevention
			 programs and activities of the Department of Defense.
				(c)ConsultationIn
			 developing the plan required by subsection (b)(4), the Secretary of Defense
			 shall consult with the following:
				(1)The Secretary of
			 Veterans Affairs.
				(2)The National
			 Institute of Mental Health.
				(3)The Substance
			 Abuse and Mental Health Services Administration of the Department of Health and
			 Human Services.
				(4)The Centers for
			 Disease Control and Prevention.
				4.Workforce
			 development for uniformed behavioral health professionals for the Department of
			 DefenseThe Secretary of
			 Defense may award grants to, and enter into contracts and cooperative
			 agreements with, such entities as the Secretary considers appropriate to
			 identify and implement within the Department of Defense innovative and
			 effective strategies for the recruitment and retention of qualified uniformed
			 behavioral health professionals to provide mental health services, and
			 substance abuse disorder prevention and treatment services, for members of the
			 Armed Forces.
		5.Reducing the
			 stigma associated with seeking mental health treatmentThe Secretary of Defense may award grants
			 to, and enter into contracts and cooperative agreements with, such entities as
			 the Secretary considers appropriate to identify and implement within the
			 Department of Defense innovative and effective strategies for reducing the
			 stigma associated with seeking mental health treatment.
		6.Authorization of
			 appropriationsThere is hereby
			 authorized to be appropriated for fiscal year 2009 for the Department of
			 Defense $6,000,000 to carry out this Act.
		
